Title: To Thomas Jefferson from Samuel Bryan, 21 October 1805
From: Bryan, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Clarkesburg Octobr. 21st. 1805
                  
                  The late political revolution in Pennsylvania has placed me in a novel and very distressing situation. If I had been influenced by the dictates of what in the estimation of most men would have been imperiously obligatory, self preservation; I should like all those whose livings were at the mercy of the Executive, with one other exception have concurred in the subversion of the republican Interest and consequent triumph of the aristocratic & tory Interests; but, having early imbibed from the example of my Father an ardent & disinterested Patriotism, which had hitherto nerved me to bear with calm serenity the envenomed scurrility of the tory and aristocratic Prints for upward of twenty years and to experience without discouragement many privations in Society; it was impossible for me to abandon and contribute to prostrate all those ennobling principles of rational Government, which I had so long cherished, and therefore deaf to every overture from the Governor to—maintain my office by an inglorious, disgraceful inactivity at a Crisis when every principle & sentiment valuable to the Patriot was at stake, I exerted every talent I possessed to preserve the republican ascendency. My situation was peculiarly dependent, for owing to the continued heavy expence I was, put to an account of my Fathers Family my liberal Salary of £800 per annum did not enable me to make any provision for the future support of my own Family and therefore if I should be deprived of my Office at this time with a wife and five small Children, I should be thrown with them into immediate distress not having more than six weeks support—
                  It is the opinion of many that the Governor has no right to dismiss the Comptroller General, but he and the Lawyers whom he has consulted have decided that he possesses it. The independent part of the late Legislature made an effort to place me independent of the Governor and the Bill would have passed by two thirds of both houses of the Legislature if the Surveyor General had not induced General Peper one of the Senators to change his vote by a promise of appointing one of his sons to the Office of Deputy Surveyor in a valuable District—
                  I am informed that Alexander Scott, a flaming federal Partizan is to be appointed Register General and the Register General George Duffield a federalist Comptroller General in my stead—
                  In the distress brought on me by a patriotic effort to sustain the republican ascendency in so important a State as Pennsylvania to whom can I look for patronage so naturally as to the great Patron of republicanism, the Man of the People, who cannot view with indifference the ruin and disgrace of one situated as I am and suffer such a sacrifice to tory & aristocratic malignity—
                  If it should be in the power of the President to give me a provision I will be obliged to ask to inform me of it privetely by a letter addressed to me through the Post-Office under cover to Mr. William Dickson, Printer Lancaster—It is barely possible I may not be removed and therefore would not wish any provision you might generously contemplate for me to be known until absolutely necessary. This application the President must be convinced is the effect of dire necessity to one who has sustained with such high estimation, the most important Office in Pennsylvania for more than twenty years past—When I had the honor to be with you I was so overwhelmed by my feelings that I could not communicate my wish to you—
                  I have the honor to be with every sentiment of respect & esteam Your unfeigned friend and mo. ob. servant
                  
                     Sam Bryan
                     
                  
               